PER CURIAM.
The State appeals an order granting post-conviction relief. We agree with the trial court that paragraph 11 of the written plea agreement is ambiguous. We disagree, however, as to the remedy. The trial court determined that since paragraph 11 could be read in two different ways, the court should choose the interpretation most favorable to the defendant, and consequently imposed a 15-year sentence rather than a 15-year mandatory minimum sentence. In our view the remedy is to allow the defendant to withdraw his plea of guilty and proceed to trial. Elias v. State, 531 So.2d 418, 420 (Fla. 4th DCA 1988). We reverse the order under review and remand with directions to permit the defendant to withdraw his plea and set the matter for trial.